Citation Nr: 0600882	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  96-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether the appellant has submitted new and material 
evidence in order to reopen a claim of service connection for 
the cause of the veteran's death under 38 U.S.C.A. § 1310.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 1941 to 
December 1945.  The veteran died in February 1988 and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware which denied benefits under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death.  

The appellant challenged the Board's January 2000 denial of 
her claim before the United States Court of Appeals for 
Veterans Claims (Court).  In January 2000, pursuant to an 
unopposed motion for remand filed by the Secretary of 
Veterans Affairs, the Court remanded the appellant's claim 
for readjudication in accordance with the Veterans Claims 
Assistance Act of 2000.  The Board remanded the claim to the 
RO in September 2001 to ensure that all notification and 
development action required by the VCAA was completed.  

Thereafter, the case was returned to the Board, and in April 
2004, the Board denied the appellant's claim.  The appellant 
appealed the Board's decision, and in June 2005, the Court 
granted a joint motion for remand dated June 2005, and 
ordered the appellant's claim remanded for additional action 
described below.  

The joint motion for remand specifically agreed that the 
appellant had abandoned the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151.  The joint motion 
agreed that the Board did not address the applicability of 
entitlement to DIC compensation under either 38 U.S.C.A. 
§§ 1310 or 1318 to the appellant's claim.  These issues will 
be discussed in greater detail in the REMAND portion of this 
document.  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998),  the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that for a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  It is pointed 
out that before the veteran died, in February 1988, he 
submitted a claim for an increased rating for his service-
connected disabilities.  However, after the veteran died 
later that month, and after a claim for accrued benefits was 
submitted later the same month, the RO did not adjudicate a 
claim for accrued benefits.  The February 1988 rating 
decision only addressed the issue of service connection for 
the cause of the veteran's death.  The RO did not address the 
issue of an increased rating from 70 percent for the 
veteran's right hip replacement for accrued benefits 
purposes.  Accordingly, this issue is referred to the RO for 
appropriate action.  It is pointed out that this issue is not 
inextricably intertwined with the issues addressed in the 
REMAND portion of this document.  Holland v. Brown, 6 
Vet.App. 443 (1994).  Those issues can both be adjudicated 
without the accrued benefits claim being adjudicated.  





REMAND

As noted by the June 2005 joint motion for partial remand, in 
June 1993, the appellant raised claims of entitlement to DIC 
under 38 U.S.C.A. § 1310 and 1318.  The RO never adjudicated 
these claims.  The joint motion further noted that the 
appellant filed a notice of disagreement (NOD) as to the RO's 
failure to adjudicate her claim of 38 U.S.C.A. § 1318, and 
that said filing placed the unadjudicated issue in appellate 
status.  Thus, a remand is appropriate so that the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318 can be 
adjudicated in the first instance.  

In a recent decision, the Court held that "hypothetical 
entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is 
allowed for claims filed prior to January 21, 2000, i.e., the 
date of the VA regulation prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  Since the appellant's claim was filed in June 1993, 
her claim must be considered on the basis of whether 
"hypothetical entitlement" is warranted.

The joint motion also noted that the appellant's NOD as to 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318 
required the Board to address the unadjudicated 38 U.S.C.A. 
§ 1310 claim.  Thus, a remand is appropriate so that this 
issue can also be adjudicated in the first instance.  It is 
noted that this issue is actually one involving new and 
material evidence.  This is because the issue of service 
connection for the cause of the veteran's death was denied in 
a February 1988 rating decision.  After the appellant 
disagreed with said decision later that month, the RO issued 
a statement of the case.  However, after the RO issued a 
statement of the case on said issue in March 1988, the 
appellant did not submit a timely substantive appeal, and the 
issue became final.  38 U.S.C.A. § 7105 (West 2002).  
Accordingly, pursuant to the joint motion, a remand is also 
required so that the appellant's claim seeking to reopen the 
claim of service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310 can be adjudicated.  

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  Specifically, the appellant was never sent a VCAA 
letter regarding her claims for entitlement to DIC 
compensation under 38 U.S.C.A. § 1318, as well as whether she 
had submitted new and material evidence in order to reopen 
the claim of service connection for the cause of the 
veteran's death under 38 U.S.C.A. § 1310.  Accordingly, his 
claim must be remanded so that he can be provided notice as 
required under the provisions of 38 C.F.R. § 3.159 (b) in 
written format.  

Therefore, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159.  The appellant 
and her representative must be notified 
of any information and medical or lay 
evidence that is necessary to 
substantiate the claims for entitlement 
to DIC compensation under 38 U.S.C.A. 
§ 1318 (to include what information or 
evidence is necessary to substantiate 
hypothetical entitlement), as well as 
reopening a claim of service connection 
for the cause of the veteran's death 
under 38 U.S.C.A. § 1310, which 
information and evidence, if any, the 
claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant 
should also be requested to provide any 
evidence in her possession that pertains 
to her claim.  

2.  Issue a rating decision regarding the 
issues of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, and 
whether the appellant has submitted new 
and material evidence in order to reopen 
a claim of service connection for the 
cause of the veteran's death under 
38 U.S.C.A. § 1310.  Consider all of the 
evidence that the appellant has 
submitted, including the evidence that 
the appellant's attorney submitted in 
October 2005.  

If the appellant submits a timely notice 
of disagreement regarding either of said 
issues, issue a statement of the case 
concerning the relevant issue.  If, and 
only if, the appellant completes her 
appeal by filing a timely substantive 
appeal on either of the aforementioned 
issues should this claim be returned to 
the Board if her appeals are not granted.  
See 38 U.S.C.A. § 7104(a) (West 2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 
 
 
 

